        Case 1:21-cv-00929-SKO Document 8 Filed 07/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RONALD WILLIAM WARD,                                Case No. 1:21-cv-00929-SKO (PC)
12                        Plaintiff,
                                                          ORDER GRANTING MOTIONS TO
13             v.                                         PROCEED IN FORMA PAUPERIS AND
                                                          DENYING MOTION AS MOOT
14    DR. SANJEEV BATRA,
                                                          (Docs. 2, 6-7)
15                        Defendant.
16

17            Plaintiff is civilly detained at the Department of State Hospitals-Coalinga. He has filed

18   motions to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Docs. 6-7.) Plaintiff has

19   made the showing required by statute. Accordingly, the motions (Docs. 6-7) are GRANTED.

20            Previously, Plaintiff filed a prisoner-application to proceed in forma pauperis. (Doc. 2.)

21   However, as stated above, Plaintiff is a civil detainee. Individuals civilly detained pursuant to

22   California Welfare and Institutions Code §§ 6600, et seq., are not prisoners within the meaning of

23   the Prison Litigation Reform Act. Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000). In any

24   event, because the Court has granted Plaintiff’s subsequent motions to proceed IFP, Plaintiff’s

25   previous application (Doc. 2) is DENIED as moot.

26
     IT IS SO ORDERED.
27

28   Dated:     July 19, 2021                                    /s/ Sheila K. Oberto                    .
     Case 1:21-cv-00929-SKO Document 8 Filed 07/20/21 Page 2 of 2


 1                                       UNITED STATES MAGISTRATE JUDGE
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        2
